Hunt, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the United States Board of General Appraisers sustaining the action of the collector of the port of New York in levying duty upon certain cattle hides imported by appellants, under the provisions of paragraph 437 of the tariff act of 1897. The hides are from cattle exported from the United States. The appellants’ contention is that the hides should be admitted to the United States freeof duty under paragraph 483 of the tariff actof 1897.
The pertinent provisions of the sections of the act involved are as follows:
437. Hides of cattle, raw or uncured, whether dry, salted, or pickled, fifteen per centum ad valorem: Provided, That upon all leather exported, made horn imported hides, there shall be allowed a drawback * * *.
483. Articles the growth, produce, and manufacture of the United States, when returned after having been exported, without having been advanced in value or improved in condition by any process of manufacture or other means; * * * but *337proof of the identity of such articles shall be made, under general regulations to be prescribed by the Secretary of the Treasury, * * *: Provided, That this paragraph shall not apply to any article upon which an allowance of drawback has been made * * *.
Several arguments have been presented by the appellants in support of their contention for a reversal of the decision of the bo^rd, but we think it so plain that the hides involved are not articles the growth, produce, or manufacture of the United States, but are hides of cattle specifically provided for, that only one conclusion becomes tenable.
With paragraph 437 declaring in unequivocal language what duty shall be put upon hides, and the articles under consideration being hides, the general language of paragraph 483 can not be held to include as articles the produce of the United States hides of animals which were alive when taken from the United States, and which are expressly elsewhere provided for.
Hides of cattle imported are the skins taken from animals, and as such are commodities distinct and different from live cattle exported.
We therefore hold that the hides are subject to assessment for duty under the terms of section 437.
The decision of the board is affirmed.
Montgomery, Presiding Judge, and Smith and Barber, Judges, concur. De Vries, Judge, being disqualified, took no part in the hearing or decision of this case.